DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could not be found and was not suggested by the prior art of record.  The subject matter not found is a drug delivery device comprising an insertion drive operably coupled to a primary container assembly to insert a drug delivery member in a first direction to a subcutaneous location in an insertion operation, a magnetic actuator coupled to the primary container assembly and including a shaft and a circuit with a coil encircling a shaft, a force sensor coupled to a drug dispensing assembly and configured to measure force data associated with dispensing a drug from the reservoir to a subcutaneous location, and a controller in communication with the force sensor and the magnetic actuator, the controller configured to direct power to the magnetic actuator to translate the shaft linearly to retract the drug delivery member in response to determining that the force data indicated a force greater to or equal to a predetermined threshold, in combination with the features of the invention, substantially as claimed.
The closest prior art of record is Cabiri et al (US 2016/0228652), Casey et al (US 9,248,240), Wall (US 7,637,891), and Hochman (US 2006/0122555).
Wall teaches a drug delivery device having a similar configuration to the claimed invention, particularly including the claimed magnetic actuator which retracts the needle (col. 13, lines 59-67; col. 14, lines 16-22.  However, Wall fails to teach the claimed force sensor in communication with a controller.
Cabiri teaches a drug delivery device including a force sensitive lock that senses when the pressure in the drug chamber is above a threshold to initiate retraction of the needle (page 4, para. 0080, 0081), however this is a mechanical sensor that is not associated with a controller.
Casey similarly teaches a mechanical switch that detects pressure in the drug chamber and initiates retraction of the needle when the pressure is above a threshold (col. 7, lines 3-14, 44-54), but fails to disclose that the sensor is associated with a controller.
 Hochman teaches an injection device including a sensor to detect the internal pressure generated during the injection, and further teaches that it is beneficial to limit the pressure within the chamber, but does not disclose retraction of the needle upon detection of a threshold pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783